DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are cancelled.
Claims 21-24 and 26-49 are under examination

Information Disclosure Statement
The IDS filed 6/11/2021 has been considered by the Examiner. 
 
Priority
 For the purpose of Examination, Applicant’s instant filing date is applied. Support for all of new claim 21 is not found in the priority Applications. In particular support for “DNA information comprises hundreds of thousands of genetic markers,” and processing “in parallel the hundreds of thousands of genetic markers of the first user and the plurality of other users,” is not found. Support for specifying the amount of DNA information received and processed in parallel is not found in the priority documents or the instant specification. See New Matter rejection.
Priority of US application 12/644791 filed 12/22/2009 is not granted due to unsupported newly introduced limitations. 


Double Patenting
The nonstatutory double patenting rejections over US 10,854,318, 10,296,847, and 10,699,803, and US Applications 17/077930, 16/226116, and 16/915868 are withdrawn in view of Applicant’s amendments.

	Claim Rejections - 35 USC § 101
The instant rejection is maintained for reasons of record.
The following rejection is necessitated by the recent Supreme Court decision in Alice Corp.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A: Identification of the Abstract Idea and Natural Correlation
The claim(s) recite(s):
 processing genetic markers of a first user and other users to estimate one or more identical-by-descent (IBD) segments between the first user and other users. It is noted that the specification (par. 0016) describes IBD as long genomic regions that are identical to DNA segments of relatives, arising from an earlier generation. This limitation reads on an abstract idea because it can be performed by the human mind;

 encoding the opposite homozygous data in an array comprising two or more rows corresponding to the two or more users and two or more columns corresponding to or more genetic markers. This limitation reads on a mental process of organizing information in a table, which can be performed by the human mind or with the aid of paper/pen. Regarding the limitation of “encoding” see “Step 2B” analysis of additional elements. 
estimate a degree of relative relationship between a first user and one or more users among the plurality of users of the database using the one IBD segments between the first user and plurality of other users. This limitation reads on a mental step because it can be performed by the human mind. This limitation reads on a correlation between DNA information and relative relationship to others which is a natural correlation and a recognition of a natural principle. 
FairWarning IP, LLC (Decision, pages 5-6, connecting par.) and Elec. Power Grp, LLC v. Alstrom S.A. also set forth that the "realm of abstract ideas" includes "collecting information, including when limited to a particular content," and “analyzing information by steps people go through in their minds or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category."
In view of the Supreme Court decision in Mayo vs. Prometheus (Mayo vs. Prometheus, 566 U.S. _, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)), it was determined that process claims directed to a natural phenomenon, law of nature, or 
	
Step 2A: Consideration of Practical Application
The MPEP 2106.04(d) describes the integration of a judicial exception into a practical application as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. In the instant case, the additional elements in the claims do not apply, rely on, or use the judicial exception.
The recited judicial exceptions are not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
 The claims result in presenting an interactive graphical user interface comprising a graphical display. This is not a practical application of the abstract idea of estimating a degree or relative relationship but merely an output of relative information.
Step 2B: Consideration of Additional Elements and Significantly More
The claims also recite limitations which are “additional limitations” to the judicial exception. These limitations are:
Processing in parallel hundreds of thousands of genetic markers (claim 21);
“Encoding” data in an array (claim 21);
Present an interactive GUI (claims 21 and 40-41);
Look up genetic marker information in a hash table (claim 22);
Perform bitwise operation (claim 26);
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because parallel processing of genomic data, organizing genomic data in hash tables and performing a bitwise operation on an array are routine, conventional and well understood. This is a recitation of the implementation of conventional and well understood computer technology. 
Parallel processing of genomic information, including genomes, is evidenced by at least Jiang et al. (IEEE Transactions on Parallel and Distributed Systems, vol. 19 (2008) pages 15-23) who teach parallelization of bioinformatics database sequence 
Jiang et al. and Lavenier et al. evidence that it is routine, conventional and well understood to process large amounts of genomic data. Processing entire genomes is a routine computer functionality. In Fairwarning the decision (page 14, lines 4-13) put forth:
First of all, we do not rely on the pen and paper test to reach our holding of patent eligibility in this case. At the same time, we note that, in viewing the facts in FairWarning’s favor, the inability for the human mind to perform each claim step does not alone confer patentability. As we have explained, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” Bancorp Servs., 687 F.3d at 1278.
“Encoding” data in an array is interpreted as organizing data into an array data structure however, implementation of array data structures is routine, conventional and well understood; the array data structure is a fundamental data structure in computer science and implementation of such is the implementation of generic and well understood computer technology. Additionally, the array data structure does not serve to meaningfully limit the judicial exceptions which are drawn to determining an relative relationship between two individuals based on their DNA.  
Hash tables for organizing genome data are also well understood, routine and conventional as further evidenced by at least Sims (US 2011/0196872) who teaches reduced alphabet hash tables (par. 0113) and parallel processing (par. 0079).

The recited parallel programing, hash table and bitwise operation are “additional elements” which describe the computer technology used to perform the data analysis. 
Displaying on a GUI is also routine, conventional and well understood and amounts to extra solution activity as in MPEP 2106.05(g), (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output).
These additional elements are tangential to the claimed invention of comparing genomic segments to identifying relative relationships between subjects. See MPEP 2106.05(g):
(2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention); and see MPEP 2016.05(d) well understood, routine and conventional activity in particular fields.
Other elements of the method include processors, database and GUI which is a recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than 

Response to Arguments
Applicant's arguments filed 6/11/2021 have been fully considered but they are not persuasive. 
Applicants argue that the data structure for encoding opposite homologous calls is analogous to the self-referential table Enfish. The data structure improves the efficiency of IBD region identification by comparing DNA information in parallel using bitwise operations.
In response, the specification discusses aligning encoded representation of DNA sequences (par. 0047-0048 and Figure 8) using an array data structure format. However, the implementation of an array is not analogous to the data structure of Enfish because in Enfish, it was the data structure that was, at the time, found to be an improvement to technology. In contrast, Applicants are implementing an array data structure which has long been known, i.e. routine, conventional and well understood, to performing an alignment and comparison method that could also be performed as a mental process. The implementation of a generic computer to “encode” data and an array data structure to organize the data so that the process of comparing can be carried out, does not add “significantly more” to the claim because these are well known, routine and conventional generic computer structures and functions.
Applicants argue the implementation of an array and encoding opposite homologous data are features that are clearly rooted in computer technology. 

Applicants argue that recited step of encoding the opposite homologous data in an array comprising two or more rows corresponding to two or more users and columns corresponding to genetic markers,” improves computer efficiency in processing genetic marker data. 
In response, it appears that Applicants are arguing that implementing conventional computer technology or a general purpose computer “improves computer efficiency in processing genetic marker data.” This argument is not persuasive because the singular purpose of computers is to perform large numbers of calculations, using algorithms, rapidly, and without error. Although a general-purpose computer can perform calculations at a rate and accuracy that can far outstrip the mental performance of a skilled artisan, the nature of the activity is essentially the same, and constitutes an abstract idea. See Bancorp Serves., L.L. C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266,1278 (Fed. Cir. 2012) (holding that “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter”); see also See SiRF Tech., Inc. v. Int’l Trade Comm ’n, 601 F.3d 1319,1333 (Fed. Cir. 2010) (holding that:

The implementation of an array data structure is well understood, routine and conventional and also tangential to the claimed process of determining degree of relationship between users based on their DNA information. The array serves to organize and retrieve the data so that the algorithm can be performed using said general purpose computer. 

Claim Rejections - 35 USC § 112-1st paragraph
	The rejection with regard to the new matter in claims 21, 48 and 49 is withdrawn. It appears Applicants did not see the rejection made over claim 35 and have not addressed the issues therein. The rejection over claim 35 is maintained.
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

NEW MATTER
	Claim 35 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a New Matter rejection. 
	Claim 35 recites that “the genetic markers comprise 650,000 genetic markers.” This is new matter because the specification does not support the scope of this .  

Claim Rejections - 35 USC § 103
The rejection of claims 21-49 under 35 U.S.C. 103(a) as being obvious over Meuwissen et al. in view of Meyers and further in view of Cooke et al.is withdrawn in view of Applicant’s amendments.
The following rejection is necessitated by Applicant’s amendments.
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Meuwissen et al. teach systems, programs and methods of predicting ancestry characteristics between two individuals utilizing shared chromosomal information. Meuwissen utilizes genomic DNA information from two individuals and determines if any shared genomic information across a chromosomal segment (IBD) meets and exceeds particular statistical thresholds (i.e. estimates a degree of relative relationship), and determines whether this information indicates a relative relationship (sections 1 and 2). Meuwissen utilizes marker genotypes.  Meuwissen performs the method with both known shared ancestry information (pedigree information section 2.3-2.4; common ancestors such as grandparents) and unknown ancestry information (no pedigree information, section 3) to confirm whether any ancestry characteristic can be identified from the given information. Use of large populations of users or subjects makes the associations more statistically robust.  All steps are performed on suitable programmed processors using suitably programmed computer program products. 
Meuwissen does not specifically set forth using large numbers of markers, nor does Meuwissen specifically disclose parallel processing; Meuwissen does not teach comparing genetic markers between “users” to obtain opposite homologous data; Meuwissen does not teach encoding the opposite homozygous data in an array comprising two or more rows corresponding to tow or more users.

Meyers et al. disclose chromosomal information that is identical-by-descent (IBD) (col. 3, lines 1-10). 
Meyers et al. disclose comparing the user data to the plurality of other users data and determining matched data (Fig. 1, 2A and 2B; col. 5 line 2 to line 24; col. 6, line 35 to col. 7, line 23. This leads to the determination of potential relatives that are then displayed to the user (see col. 7, line 24 to col. 9, line 50). 
Meyers et al. disclose chromosomal segments that are identical by descent (col. 5, line 25-27). 
Meyers et al. disclose processors, memory, and display and a user interface (in at least col. 7, line 24 to col. 9, line 50, including the descriptions of Figures 1, and 3-4. Meyers does not specifically disclose parallel processing; Meyers does not teach comparing genetic markers between “users” to obtain opposite homologous data; Meyers does not teach encoding the opposite homozygous data in an array comprising two or more rows corresponding to tow or more users.
Meuwissen and Meyers provide steps of looking up marker information and then attempting to match that information with a database or matrix of information from other users.

Borsting et al. teach constructing an Excel spread sheet (page 295, col. 1, par. 2) which reads on encoding the opposite homozygous data in an array comprising two or more rows corresponding to two or more users, as in claim 21.
Furthermore, Examiner takes Official Notice that encoding data into an array data structure is well known in the art of data processing. Arrays are the most basic and commonly used data structures for organizing computerized data. By teaching and Excel spread sheet, Borsting et al. make obvious organizing DNA data in an array.
Cooke et al. discloses systems, products and methods of using the systems for parallel processing of sequence information.  These parallel processing systems are specifically designed to quickly and efficiently allow multi-dimensional sequence comparisons and analysis.  These processors are linked to hash tables, as well as matrices for sorting the relevant information.  [0017-0042, 0060-0073, 0124-0201, Fig 2B, Fig 6, Fig 13, Fig 8-11, 14, et al.]  The parallel processing of Cooke significantly speeds up the required processing time and increases efficiency.  
With respect to claim 22, Cooke et al. discloses hash tables and matrices.  

In KSR Int 'l v. Teleflex, the Supreme Court, in rejecting the rigid application of the teaching, suggestion, and motivation test by the Federal Circuit, indicated that “The principles underlying [earlier] cases are instructive when the question is whether a patent claiming the combination of elements of prior art is obvious. When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.” KSR Int'l v. Teleflex lnc., 127 S. Ct. 1727, 1740 (2007).
Applying the KSR standard of obviousness to Meuwissen et al., Meyers et al., Borsting et al., and Cooke et al. we conclude that the combination of Meuwissen et al. and Meyers et al. calculations for estimating an ancestry characteristic of a user, using DNA information which includes marker information and IBD information, the determination of opposite homologous alleles as taught by Borsting et al. along with ancestry information with a parallel processing system for the analysis of DNA information as disclosed by Cooke, represents a combination of known elements which yield the predictable result of data which accurately estimates the ancestral characteristics, with vastly increased time and efficiency. The use of the parallel processing on the steps of estimating the ancestral characteristics as taught by Meuwissen et al. and Meyers et al. and determination of opposite homozygotes using an array of DNA data is a combination would serve to achieve the predictable result of faster processing results and greater computational efficiency of organized DNA data; it KSR Int’l 7, 127 S. Ct. at 1740.

Response to Arguments
Applicant's arguments filed 6/11/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments are directed to the newly added limitations of comparing genetic markers to identify homozygous alleles and encoding homozygous data into array. Examiner believes these limitations are addressed and made obvious by the teachings of Borsting et al. which has been added to the 35 USC 103(a) rejection above.
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1631